DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is  acknowledged of the amendment and response filed 12/28/2020. Claims 1-4 and 6-27 are pending in the application. Claims 1,2,11,12,15,17 and 18 were amended, claim 5 was canceled  and  new  claims 19-27 were added by the applicant.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21, 24 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

[0027] “To infuse the deicing agent in the rock salt, the rock salt can be heated to greater than the boiling temperature of water (e.g., 100° C) prior to applying the deicing agent or other additive. Further, the rock salt can be heated to a high enough temperature that it will remain above the boiling temperature of water even after application of any liquid additive solution thereto (e.g., above about 110° C). This heating process can cause moisture trapped in each salt crystal to vaporize rapidly, leaving behind a void within the crystal, oftentimes also opening a crack or crevice from the void to a surface of the crystal.” 

The phrase “can be” merely indicates a possibility.  No  actual examples  are provided.  It is not clear how the claimed heating times of “less than 1 minute” or 2 minutes or five minutes in dependent claims would be sufficient to achieve the hypothesized effect of vaporizing water and infusing to “create an infused salt”. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification regarding the method of heating the salt and the method of applying the additive is required.   
Claims 21 and 24 recite “salt.” One of ordinary skill in the art would not be reasonably apprised of the scope of the broadly claimed “salt” as some salts could decompose or melt at the claimed temperature above the boiling point of water and are therefore no longer a “crystal” as claimed. The disclosure is limited to specific salts. Appropriate correction is required.
Response to Arguments
Claim amendments render the previous rejection under 35 USC 112 and 35 USC 103 moot. However, the claims as amended are not in condition for allowance.
The scope of the current invention is not clear, as the disclosure does not provide a practicable range of conditions for heating salt and infusing a liquid therein.  Embodiments in the specification merely disclose for example:  
[0027] “To infuse the deicing agent in the rock salt, the rock salt can be heated to greater than the boiling temperature of water (e.g., 100° C) prior to applying the deicing agent or other additive. Further, the rock salt can be heated to a high enough temperature that it will remain above the boiling temperature of water even after application of any liquid additive solution thereto (e.g., above about 110° C). This heating process can cause moisture trapped in each salt crystal to vaporize rapidly, leaving behind a void within the crystal, oftentimes also opening a crack or crevice from the void to a surface of the crystal.” 

The phrase “can be” only indicates a possibility.   No actual examples are provided.  It is not clear how the claimed heating times of “less than 1 minute” or 2 minutes or five minutes in dependent claims would be sufficient to achieve the hypothesized effect of vaporizing water and infusing to “create an infused salt”.
For these reasons, the claimed subject matter is not allowable.
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793